United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3707
                                   ___________

Patrick Fitzgerald Ester,               *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Agent Daniel Paul Faflak, Jr.;          * [UNPUBLISHED]
Detective David Sebesta,                *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: October 3, 2007
                                Filed: October 12, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Patrick Fitzgerald Ester appeals the district court’s1 adverse grant of summary
judgment based on qualified immunity. We have carefully reviewed the record and
considered Ester’s arguments for reversal. See Robinette v. Jones, 476 F.3d 585, 590-
91 (8th Cir. 2007) (de novo standard of review). We agree with the district court that
the question whether defendants reasonably believed their actions violated the Fourth


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.
Amendment turns on the objective reasonableness of their conduct and not on their
subjective intent. See McClendon v. Story County Sheriff’s Office, 403 F.3d 510,
515-16 & n.4 (8th Cir. 2005) (officer’s subjective intent is never relevant under Fourth
Amendment analysis so long as there exists objective basis for seizure). Accordingly,
we affirm. See 8th Cir. R. 47B. We also deny Ester’s motion to supplement the
record.
                        ______________________________




                                          -2-